DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of records teaches various connecting structures, for example: Elkington (US 2013/0007955), Kristo (US 2012/0294466), Cancelmo (US 2008/0170724), Oliveria (US 2005/0147269), Oliveira (US 6,310,961), Yamazaki (US 2010/0167827), Fremont (US 10,823,323) and Auray (US 2006/0180330) .However, the prior art of record fails to show “a snap ring provided with a notch, a width of the notch being greater than an inner diameter of the snap ring, and an inner wall of the snap ring being provided with a supporting arm; and a connecting post comprising a post body and a post head located at one end of the post body, an outer diameter of the post head being greater than an outer diameter of the post body, and the post body being provided with a snap-fitting slot, wherein the post body of the connecting post is configured to be capable of passing through the notch of the snap ring to be snap-fitted in the snap ring, and the supporting arm of the snap ring is configured to be capable of being snap-fitted in the snap-fitting slot of the connecting post,” as required by claim 1, when combined with all the limitations of claim 1.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651